 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                 ***
 7    JARRETT MILLER,                                      Case No. 2:18-cv-00940-RFB-NJK
 8                        Plaintiff,                                         ORDER
 9           v.
10    JAMES DZURENDA et al.,
11                       Defendants.
12
13           Plaintiff Jarrett Miller sued defendants on May 22, 2018. ECF No. 1-1. After the complaint
14   was screened, ECF No. 4, this matter was referred to the District Court’s Inmate Early Mediation
15   Program and set for mediation on Friday, August 23, 2019. ECF No. 8. Miller then filed a notice
16   of change of address, indicating he was in custody at the Clark County Detention Center (“CCDC”)
17   in Las Vegas, Nevada. ECF No. 9.
18           To allow the mediation to occur without delay, IT IS ORDERED that the CCDC Warden
19   and the Office of the Nevada Attorney General facilitate video conferencing on August 23, 2019
20   between Miller and the defendants in accordance with the Court’s June 20, 2019 order. IT IS
21   FURTHER ORDERED that the Clerk of the Court shall send a copy of this Order by certified,

22   expedited mail to the following address:

23
24
25
26   / / /

27   / / /

28   / / /
 1         Robert W Freeman , Jr.
           Lewis Brisbois Bisgaard & Smith LLP
 2         6385 S. Rainbow Blvd., Ste. 600
 3         Las Vegas, NV 89118
           702-893-3383
 4         Fax: 702-893-3789
 5
 6   DATED: August 19, 2019.
 7
                                             __________________________________
 8                                           RICHARD F. BOULWARE, II
                                             UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                       -2-
